USCA4 Appeal: 20-2140         Doc: 51         Filed: 08/05/2022   Pg: 1 of 37




                                                PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                 No. 20-2140


        NATIONAL LABOR RELATIONS BOARD,

                                Petitioner,

                        v.

        CONSTELLIUM ROLLED PRODUCTS RAVENSWOOD, LLC,

                                Respondent.

        ------------------------------

        GILBERT CHARLES DICKEY,

                                Court-Assigned Amicus Counsel.


        On Petition to Enforce an Order of the National Labor Relations Board. (09-CA-255275;
        09-CA-257508; 09-CA-257510; 09-CA-257889)


        Argued: January 25, 2022                                         Decided: August 5, 2022


        Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Dismissed by published opinion. Judge Richardson wrote the opinion, in which Judge
        Quattlebaum joined. Judge Harris wrote a separate opinion, dissenting.


        ARGUED: Gilbert Charles Dickey, MCGUIREWOODS, LLP, Charlotte, North Carolina,
        for Court-Assigned Amicus Counsel. Gregoire Frederic Sauter, NATIONAL LABOR
        RELATIONS BOARD, Washington, D.C., for Petitioner. Dallas Floyd Kratzer III,
USCA4 Appeal: 20-2140     Doc: 51       Filed: 08/05/2022    Pg: 2 of 37




        STEPTOE & JOHNSON PLLC, Columbus, Ohio, for Respondent. ON BRIEF: Jennifer
        A. Abruzzo, General Counsel, Peter Sung Ohr, Deputy General Counsel, Ruth E. Burdick,
        Deputy Associate General Counsel, David Habenstreit, Assistant General Counsel, Amy
        H. Ginn, Supervisory Attorney, NATIONAL LABOR RELATIONS BOARD,
        Washington, D.C., for Petitioner. Anne L. Doherty, MCGUIREWOODS LLP, Charlotte,
        North Carolina, for Court-Assigned Amicus Counsel.




                                                 2
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 3 of 37




        RICHARDSON, Circuit Judge:

               The National Labor Relations Board petitions this Court to enforce its order

        imposing obligations on an employer.          The charged employer, Constellium Rolled

        Products Ravenswood, LLC, consented in a stipulated settlement agreement to the

        enforcement of the order, skipping a process of agency prosecution and adjudication.

        Constellium agreed to a factual statement, waived any defenses, and now dutifully agrees

        that this Court should enter a judgment against it. We questioned our jurisdiction,

        concerned that this petition does not present a case or controversy fit for judicial resolution

        because the parties lack adverseness. We now hold that we lack jurisdiction to exercise

        judicial power when it would have no real consequences for the parties and would only

        rubberstamp an agreement the parties memorialized in writing and consummated before

        ever arriving on a federal court’s doorstep. So the petition must be dismissed.

        I.     Background

               Constellium Rolled Products Ravenswood employs members of the United Steel,

        Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers

        International Union, Local 5668 (“United Steelworkers”). When a labor dispute boiled

        over, United Steelworkers filed four charges with the Board alleging that Constellium

        committed unfair labor practices. In 2019 and 2020, United Steelworkers requested

        information from Constellium that it believed would be relevant to collective bargaining—

        surveillance footage from a dock at the plant, the number of outside contractors working

        on various projects, and written agreements about those outside contractors, among other

        things. United Steelworkers says that Constellium refused to provide the requested

                                                      3
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 4 of 37




        information. Believing the allegations had merit, the Board’s General Counsel issued an

        agency complaint against Constellium for violating the National Labor Relations Act, 29

        U.S.C. § 151, et seq. And Constellium answered the complaint. Typically, the parties

        would proceed to a trial before an administrative law judge, and eventually an appeal to

        the Board.

               But rather than proceed through agency adjudication, Constellium and United

        Steelworkers decided to settle their labor dispute. The parties entered a Formal Settlement

        Stipulation. By signing the agreement, Constellium effectively withdrew its answer to the

        complaint before the Board and agreed to stipulated facts—that it had wrongly withheld

        the security footage, the number of contractors, contracting agreements, and so on. The

        Stipulation also included proposed terms for a Board order. The Formal Settlement

        Stipulation was “subject to the approval of the Board” and would “not become effective

        until the Board has approved it.” J.A. 8. Constellium agreed, upon entry of the Board’s

        order, to “immediately comply with the provisions of the order.” J.A. 8. Constellium also

        agreed that when the Board sought a judgment in federal court enforcing its order,

        Constellium would waive all defenses and consent to the entry of that judgment.

               The Board approved the Formal Settlement Stipulation and issued an order

        reflecting its terms. A week later the Board petitioned this Court under 29 U.S.C. § 160(e)

        to enter a consent judgment against Constellium reflecting the order’s terms. 1 In its petition


               1
                Under § 160(e) the Board has the “power to petition any court of appeals of the
        United States . . . wherein the unfair labor practice in question occurred or wherein such
        person resides or transacts business, for the enforcement of such order and for appropriate
        (Continued)
                                                      4
USCA4 Appeal: 20-2140           Doc: 51      Filed: 08/05/2022    Pg: 5 of 37




        to this Court the Board did not argue that Constellium had violated—or threatened to

        violate—the terms of the Board’s order. Instead, it asserted that it was “entitled to

        enforcement because Respondent has expressly consented to this judgment in a stipulation

        that Respondent entered into during the proceedings before the Board.”           Appl. for

        Enforcement of Order of NLRB Upon Stipulation of Parties for Consent J. 1, ECF No. 2-

        1. Constellium responded by following through on its promise, stating in a one-sentence

        response that “it consents to the entry of judgment and enforcement of the Board’s order.”

        Respondent’s Answer to NLRB’s Enforcement Appl. 1, ECF No. 9. So the parties

        together, hand-in-hand, ask this Court to enter a judgment binding Constellium to the

        promises it made in the settlement—without disagreement or a violation of the Board’s

        order. 2

        II.        Discussion

                   When concerns about our jurisdiction arise, we must zealously ensure that we do

        not exercise judicial power outside the Constitution’s bounds. Constantine v. Rectors &

        Visitors of George Mason Univ., 411 F.3d 474, 480 (4th Cir. 2005). “No action of the

        parties can confer subject-matter jurisdiction upon a federal court, and ordinary principles




        temporary relief or restraining order.” The court of appeals “shall have jurisdiction of the
        proceeding and of the question determined therein, and shall have power to grant such
        temporary relief or restraining order as it deems just and proper, and to make and enter a
        decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in
        part the order of the Board.” § 160(e).

                Because the parties agree that we have jurisdiction and should enter judgment, we
                   2

        appointed Gilbert C. Dickey as amicus curiae to argue the opposite position. He has ably
        discharged his responsibilities, and we thank him.
                                                      5
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 6 of 37




        of consent, waiver, and estoppel do not apply.” Id. (cleaned up). Likewise, Congress

        cannot extend the judicial power to matters that are neither cases nor controversies. Raines

        v. Byrd, 521 U.S. 811, 820 n.3 (1997). The Board petitioned this Court for a consent

        judgment against Constellium that would enforce the same terms as the Board’s consent

        order. We questioned whether we have the power to grant its request.

               Under our Constitution, “[t]he judicial power” extends only to “Cases” and

        “Controversies.” U.S. Const. art. III, § 2. 3 This limitation cabins federal courts to “the

        proper—and properly limited—role of the courts in a democratic society.” Allen v. Wright,

        468 U.S. 737, 750 (1984). And it ensures that federal courts only exercise power over

        “those disputes which are appropriately resolved through the judicial process.” Lujan v.

        Defs. of Wildlife, 504 U.S. 555, 560 (1992). Unlike the “legislative Powers” or the

        “executive Power,” U.S. Const. arts. I & II, our Power “is legitimate only in the last resort,

        and as a necessity in the determination of real, earnest, and vital controversy between

        individuals,” Chi. & Grand Trunk Ry. v. Wellman, 143 U.S. 339, 345 (1892).

               A case or controversy’s hallmark has long been “the existence of present or possible

        adverse parties, whose contentions are submitted to the court for adjudication.” Muskrat

        v. United States, 219 U.S. 346, 357 (1911).         That means “there must be an actual

        controversy, and adverse interests” between the parties. Lord v. Veazie, 49 U.S. (8 How.)


               3
                  The Supreme Court has treated the terms “Cases” and “Controversies” as
        coextensive. See Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 239–40 (1937). “The term
        ‘controversies,’ if distinguishable at all from ‘cases,’ is so in that it is less comprehensive
        than the latter, and includes only suits of a civil nature.” Id. at 239 (quoting In re Pac. Ry.
        Comm’n, 32 F. 241, 255 (C.N.D. Cal. 1887)). One might question this treatment, see infra
        note 17, but it is the Court’s current position.
                                                      6
USCA4 Appeal: 20-2140       Doc: 51           Filed: 08/05/2022   Pg: 7 of 37




        251, 255 (1850). Although adverseness is an abstract concept that defies straightforward

        definition, typical adverseness is easy enough to describe: It is where one party “asserts

        its right” and the other party “is resisting.” Old Colony Tr. Co. v. Comm’r, 279 U.S. 716,

        724 (1929). Classic adverseness is the push and pull of parties with opposing interests who

        offer disagreements to the court. 4

               This case is not classically adverse. The parties agree about everything before this

        court, and there will be none of the push and pull of typical adverseness. And despite

        Constellium’s capitulation, it does not clearly lack adverseness as a feigned or collusive

        case or one brought by “fraud or trickery.” Chi. & Grank Trunk Ry., 143 U.S. at 344. 5 So

        we must dig deeper.


               4
                 Many cases that work out this adverseness principle are concerned with the misuse
        of judicial review, the federal courts’ power to say what the law is. See, e.g., Chi. & Grand
        Trunk Ry., 143 U.S. at 345; Cleveland v. Chamberlain, 66 U.S. (1 Black) 419, 426 (1861);
        Muskrat, 219 U.S. at 357–61. This case may not seem to fit that mold because it resolves
        a less grandiose dispute, a single labor dispute’s settlement without reaching any binding
        legal issues or striking down any laws. But “[e]ven in a litigation where only private rights
        are involved,” courts should guard against issuing judgments where the parties are not
        adverse. United States v. Johnson, 319 U.S. 302, 304 (1943).
               5
                 There is a motif in the Supreme Court’s adverseness decisions that considers
        situations in which one party has come to control the litigation on both sides of the “V,”
        where one party becomes the dominus litis (master of the suit) on both sides. See, e.g., S.
        Spring Hill Gold-Mining v. Amador Medean Gold-Mining, 145 U.S. 300, 301 (1892). This
        configuration is evidence that the suit lacks the necessary adverseness. See Cleveland, 66
        U.S. (1 Black) at 425; Johnson, 319 U.S. at 303–05.
                This case repeats the motif. Before ever arriving in federal court, Constellium
        signed a contract dictating precisely how it would act. And that agreement dictated what
        it would say before this Court. The Board’s order, which Constellium signed, said, in
        essence, you will consent to the judgment, you will make no argument against the
        judgment, and that will be that; there will be no arguing in front of the judges. And
        Constellium played that part, presenting a one-line answer to the application for judgment,
        (Continued)
                                                       7
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 8 of 37




               The parties before the court need not disagree about everything to be adverse enough

        to capture our jurisdiction. Id. at 345–46; Pope v. United States, 323 U.S. 1, 11–12 (1944).

        For example, parties may agree on liability but dispute the damages owed. At one time,

        though, agreement about both the merits and the remedy deprived courts of Article III

        adverseness. Moore v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 47, 47–48 (1971)

        (finding “no case or controversy within the meaning of Art. III” where both parties agreed

        the law was constitutional and required setting aside a district court order). But now, in at

        least some circumstances, the parties can apparently agree about essentially everything—

        both the merits of the legal arguments and the appropriate relief—and still be legally

        adverse, so long as they retain adverse interests in the litigation’s outcome. See United

        States v. Windsor, 570 U.S. 744, 756–59 (2013).

               In Windsor, the plaintiff sued the government to recover extra taxes she paid

        because the Defense of Marriage Act prevented her from claiming an estate-tax exemption

        as the surviving spouse of her same-sex partner. Id. at 750–51. Both she and the

        government agreed that the Defense of Marriage Act was unconstitutional. Id. at 756.

        They also agreed on the relief that would be afforded if the Act was held unconstitutional—

        payment of Windsor’s tax refund. But the government nonetheless continued enforcing

        the Act and refusing to pay the refund. Id. at 754.




        simply consenting. Perhaps more revealing is Constellium’s presentation during oral
        argument in this case: “We completely agree with the legal analysis of the NLRB, and we
        adopt that position and have nothing to add to it.” Oral Arg. at 44:52–45:06. It is a red
        flag that we lack adverseness when, from the word go, one side has dominated the other
        side’s arguments and presentation.
                                                     8
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022       Pg: 9 of 37




               The Executive’s decision to not defend the Act’s constitutionality concerned the

        Court because the case lacked adverse arguments from the parties. The Court recognized

        that adverse arguments serve a useful purpose because they “sharpen[] the presentation of

        issues.” Id. at 760 (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). But the Court held

        that adversarial presentation of issues, which aids federal courts’ decision-making, is only

        a prudential consideration. Id. According to Windsor, the push and pull of opposing legal

        argument is not the constitutional heart of adverseness.

               Still, Windsor did not abandon the longstanding principle that Article III requires

        adverseness. Windsor instead reaffirmed that Article III requires “sufficient adverseness”

        to confer an “adequate basis for jurisdiction.” Id. at 759. There remained a constitutional

        floor. But it did not require adverse arguments. Article III adverseness instead required

        the government, as the defendant, “retain[] a stake sufficient to support Article III

        jurisdiction.” Id. at 757. That meant that the parties had to have adverse interests when

        federal jurisdiction was invoked. Id. at 755, 757–58; see Old Colony Tr. Co., 279 U.S. at

        722–24; see also Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240–41 (1937) (satisfying

        the case-or-controversy requirement requires that a declaratory judgment action be

        “definite and concrete, touching the legal relations of parties having adverse legal

        interests” (emphasis added)).

               In Windsor, the parties retained the required adverse interests because the

        government had not acquiesced to the remedy: While refusing to defend the Act’s

        constitutionality in court and conceding that invalidating the Act would require it to pay

        the tax refund, the government continued to enforce the Act by refusing to pay the refund.

                                                     9
USCA4 Appeal: 20-2140       Doc: 51          Filed: 08/05/2022      Pg: 10 of 37




        Windsor, 570 U.S. at 757–58. As a result, the court judgment directing the Treasury to pay

        the tax refund—a step the Executive otherwise refused to take—had a real and immediate

        economic effect on the Treasury’s interest: “Windsor’s ongoing claim for funds that the

        United States refuses to pay thus establishes a controversy sufficient for Article III

        jurisdiction.” Id. at 758. In concluding “sufficient adverseness” existed, the Court relied

        on its prior decision in Chadha as holding that “the refusal of the Executive to provide the

        relief sought suffices to preserve a justiciable dispute as required by Article III.” Id. at 759

        (citing Immigr. & Naturalization Serv. v. Chadha, 462 U.S. 919, 939 (1983)). 6

               Adverse interests—that minimum adverseness threshold required by Windsor—

        exist only when judicial action would have “real-world consequences” and “‘real meaning’

        for the parties.” Seila Law LLC v. CFPB, 140 S. Ct. 2183, 2196–97 (2020). 7 To have

        meaning in the real world, Article III requires that a judgment issued by this court have

        some effect in the world, that it will cause real and immediate action or inaction by one of


               6
                 In so holding, the Court acknowledged that Article III adverseness would be
        lacking if the government had instead “taken the further step of paying Windsor the refund
        to which she was entitled.” Windsor, 570 U.S. at 758; accord Seila Law LLC v. CFPB,
        140 S. Ct. 2183, 2196–97 (2020) (noting adverseness would be lacking if the government
        agreed to withdraw the investigative demand).
               7
                 The conclusion we reach here is not “foreclosed by” Windsor. See Dissenting Op.
        28 n.3 (quoting Seila, 140 S. Ct. at 2196). What Seila described as “foreclosed” is the
        notion that agreement “on the merits of the constitutional question” deprives the dispute of
        “adverseness.” 140 S. Ct. at 2196. Seila never suggests that this “adverseness” is no longer
        an Article III concern. See id. Instead, Seila describes Windsor as saying precisely what
        we’ve been saying: “real-world consequences for the Government and its adversary
        suffices to support Article III jurisdiction—even if ‘the Executive may welcome’ an
        adverse order.” Id. (quoting Windsor, 570 U.S. at 758). In Seila, there was real meaning
        to the litigation because real-world consequences hung in the balance: the difference
        between ignoring the investigative demand and complying with it. Id. at 2197.
                                                      10
USCA4 Appeal: 20-2140      Doc: 51          Filed: 08/05/2022     Pg: 11 of 37




        the parties that otherwise would not occur. Id.; Windsor, 570 U.S. at 758; Chadha, 462

        U.S. at 939. 8 For example, once a federal judgment issues, money must change hands, see

        Windsor, 570 U.S. at 758 (“Windsor’s ongoing claim for funds that the United States

        refuses to pay thus establishes a controversy sufficient for Article III jurisdiction.”), or a

        party must be bound to stop doing something it otherwise would do or keep doing, see

        Chadha, 462 U.S. at 939–40 (“Chadha has asserted a concrete controversy, and our

        decision will have real meaning: if we rule for Chadha, he will not be deported; if we

        uphold § 244(c)(2), the INS will execute its order and deport him.”). In contrast, judicial

        intervention cannot be justified when the court’s decision would have no tangible effect on

        the state of the world. Windsor, 570 U.S. at 758 (noting that the Court would lack Article

        III jurisdiction “if the Executive had taken the further step of paying Windsor the refund to

        which she was entitled under the District Court’s ruling”).




               8
                  The Court’s treatment of a demand for funds owed in In re Metro. Ry. Receivership,
        208 U.S. 90, 107–08 (1908), illustrates the focus on real consequences. The petitioners
        argued that the circuit court lacked jurisdiction because “the defendant admitted the
        indebtedness and other allegations of the bill of complaint, and consented to and united in
        the application for the appointment of receivers.” Id. at 107. But the Court rejected that
        argument and held that there was a “controversy between these parties.” Id. The plaintiff
        made an unsatisfied demand for funds owed, and the defendant could not avoid the court’s
        jurisdiction merely by “admit[ing] his liability and the amount thereof as claimed, although
        not paying or satisfying the debt.” Id. at 108. The defendant’s acquiescence to the
        allegations did not deprive the court of jurisdiction because it did not change the fact that
        the court’s judgment would still have real-world consequences on the defendant—a
        requirement to pay the funds owed, which did not mirror any preexisting legal obligation.
        It is the real-world consequences stemming from a court’s judgment, and not the parties’
        agreement on any particular matter in the litigation, which supplies the necessary
        adverseness for federal court jurisdiction.
                                                     11
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 12 of 37




               This idea is not new. In 1890, for example, the Supreme Court held that an adverse

        controversy was “extinguished” when a disputed tax was paid by the losing party below.

        Little v. Bowers, 134 U.S. 547, 556–58 (1890) (“Neither the affirmance nor the reversal of

        that judgment would make any difference as regards the controversy brought here by this

        writ of error.”). A few years later, the Court pushed that idea a little further. When

        California tried to refuse payment of money owed to keep a suit alive, the railroad company

        offered to pay in full and placed the money in escrow with a bank. California v. San Pablo

        & Tulare R.R., 149 U.S. 308, 313–14 (1893). Under the relevant statutes, placing the

        money in escrow had the same legal effect as payment, which deprived the court of

        jurisdiction of the no-longer-adverse suit. Id. When injunctive relief is sought, the same

        idea holds. “If the prosecutor expressly agrees not to prosecute, a suit against him for

        declaratory and injunctive relief [to not prosecute] is not such an adversary case as will be

        reviewed here.” Poe v. Ullman, 367 U.S. 497, 507 (1961) (citing C.I.O. v. McAdory, 325

        U.S. 472, 475 (1945)).

               With that said, there was adverseness between these parties at some point before the

        Board. But that adverseness was extinguished before the case got to federal court. See

        Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109 (1998) (“Past exposure to illegal

        conduct does not in itself show a present case or controversy regarding injunctive

        relief . . . if unaccompanied by any continuing, present adverse effects.”). A case must be

        justiciable when it reaches federal court. And adverseness that existed before the agency

        cannot confer jurisdiction upon this court. See Old Colony Tr. Co., 279 U.S. at 722–24; In

        re Pac. Ry. Comm’n, 32 F. 241, 255 (C.N.D. Cal. 1887). That is the issue here.

                                                     12
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 13 of 37




               When the Board issued its order, Constellium became subject to a legal obligation

        to “[c]ease and desist from” certain conduct and to take other “affirmative action.” J.A. 2.

        The consent judgment the Board seeks only maintains this status quo by requiring

        Constellium to do what it is already bound to do, which all parties agree Constellium is

        already doing. Under those circumstances, this Court’s judgment would have no “real

        consequences” on the parties; it would merely reiterate Constellium’s obligations under the

        Board’s order.    If this court entered a judgment, no money would change hands,

        Constellium would take no new actions, and Constellium would not stop any existing

        conduct. If (and when) this court refuses to enter a judgment, no money will change hands,

        Constellium will have to take no new actions, and Constellium will not stop any planned

        or ongoing conduct, bound as it is by the stipulation and order. Under these circumstances,

        the Board has no interest adverse to Constellium that our judgment would resolve.

               None of this is to say that the Board lacks any interest in enforcing federal labor

        laws. But that interest must be adverse to Constellium. This requirement— that some real-

        world consequences ride on the litigation that pits the parties against one another—was not

        changed by Windsor’s shift away from requiring parties to make adverse arguments. See

        570 U.S. at 759–60. In Windsor, when the Court says, “the United States retains a stake

        sufficient to support Article III jurisdiction,” it does not discuss some generalized interest

        in getting the “ruling it wants” or in properly enforcing federal law but rather that the order

        at issue required something consequential: “The judgment in question orders the United

        States to pay Windsor the refund she seeks.” 570 U.S. at 757–58. What matters is that

        Windsor asked for the funds and the United States refused to pay them even though it

                                                      13
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 14 of 37




        agreed with the legal arguments. Id. at 758. That is what the Court calls “sufficient

        adverseness.” Id. at 759. Again, the Court makes clear that “it would be a different case

        if the Executive had taken the further step of paying Windsor the refund to which she was

        entitled under the District Court’s ruling.” Id. It would be different because then the parties

        would no longer have an adverse interest. In that situation, the litigation has no real

        meaning and adverseness is lacking.

               The entering of a judgment itself could be described as having “real meaning,” at

        least colloquially. A judgment would allow one party the future use of the court’s contempt

        power. Contempt proceedings might then result in money damages and maybe even jail

        time, which seems meaningful indeed. But the “real meaning” required by Windsor

        demands more than just an enforceable judgment that might, in some future proceeding,

        lead to real consequences. Parties cannot borrow against future justiciability like that. The

        court’s judgment in this case must require a party to act—pay money, not deport, comply

        with investigative demand, and so on. See Windsor, 570 U.S. at 758–59; Chadha, 462 U.S.

        at 939–40; Seila, 140 S. Ct. at 2197.

               Yet the Dissenting Opinion argues that entering a judgment should suffice to create

        real-world consequences here. Real meaning exists, it argues, because under the statutory

        scheme the Board’s orders are not “self-executing.” Dissenting Op. 24 (quoting NLRB v.

        Thill, Inc., 980 F.2d 1137, 1142 (7th Cir. 1992)). And a non-self-executing order cannot

        be judicially enforced by contempt in a future judicial proceeding should the order be

        violated. See Thill, 980 F.2d at 1142 (noting Board orders lack “teeth” and are “not

        judicially enforceable”). So, the Dissenting Opinion posits, the real-world consequence is

                                                      14
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 15 of 37




        “consummating the administrative process” to give bite to a Board order so that a future

        violation will subject Constellium to the “pain of contempt.” Dissenting Op. 33. 9 But

        potential consequences in a potential proceeding cannot create real-world consequences in

        this one.

               There are surely practical consequences for the Board in lacking a more powerful

        remedy for a future violation in a future proceeding. See Dish Network Corp., 953 F.3d at

        375 n.2 (“Congress has long limited the Board’s powers”). But the lack of a future judicial

        sanction does not eliminate the obligations under the Board’s order. An obligation is

        distinct from a judicial remedy. See Perry v. United States, 294 U.S. 330, 354 (1935)

        (separating the binding obligation from a judicial remedy); Ogden v Saunders, 25 U.S. (12

        Wheat.) 213, 349–54 (1824) (Marshall, C.J., dissenting) (distinguishing a contractual

        obligation from a remedy for violating it); H.L.A. Hart, The Concept of Law 18–25, 34 (2d

        ed. 1994) (distinguishing between the conduct a rule prohibits and the sanction for violating

        it).




               9
                  The Dissenting Opinion supports this conclusion with a Third Circuit case holding
        that jurisdiction exists to confirm an unchallenged arbitration award because the entry of a
        confirmation order was necessary to provide a full remedy. Teamsters Local 177 v. United
        Parcel Serv., 966 F.3d 245, 250–51 (3d Cir. 2020). But we have questioned “whether a
        federal court may confirm a labor arbitration award where there is no live controversy
        between the parties regarding the award”; a topic that has divided the circuits. Brown &
        Pipkins, LLC v. Serv. Employees Int’l Union, 846 F.3d 716, 729 n.2 (4th Cir. 2017). We
        need not weigh in on that question, which is not presented here.
                                                     15
USCA4 Appeal: 20-2140      Doc: 51             Filed: 08/05/2022   Pg: 16 of 37




               Our practice of reviewing petitions under § 160(f) by persons aggrieved by finalized

        Board orders confirms that those Board orders are legal obligations. 10 Like anything else,

        challenges to agency action require standing in federal court. See Lujan, 504 U.S. at 559–

        561. An employer challenging a Board order therefore must have an “injury in fact” to

        invoke our jurisdiction.     See id.     But if Board orders are not legal obligations but

        meaningless as the Dissenting opinion suggests, being subject to a Board order would not

        be the kind of injury that confers standing for a party to seek our review. The remedies for

        violating the agreed-upon order here may be limited to those remedial powers that

        Congress gave the executive, 11 but the obligation remains. Cf. Sturges v. Crowninshield,

        17 U.S. (4 Wheat) 122, 200 (1819) (noting the “distinction between the obligation of a

        contract, and the remedy given by the legislature to enforce that obligation”).

               But this talk of agreement evokes an obvious question: What about consent

        decrees? The Supreme Court has told us that “a judgment upon consent is ‘a judicial act.’”

        Pope, 323 U.S. at 12. And we know that there is a long history in American and English

        practice of courts blessing consent decrees. See Swift & Co. v. United States, 276 U.S. 311,

        323–24 (1928) (citing Bradish v. Gee (1754) 27 Eng. Rep. 152, 152, 1 Amb. 229, 229, and

        Webb v. Webb (1676) 36 Eng. Rep. 1011, 1012, 3 Swans. 658, 659 (“[T]here can be no



               10
                 See, e.g., Sinai Hosp. of Balt. v. NLRB, 33 F.4th 715, 719 (4th Cir. 2022); U.S.
        Postal Serv. v. NLRB, 614 F.2d 384, 385 (4th Cir. 1980); Va. Ferry Corp. v. NLRB, 101
        F.2d 103, 104 (4th Cir. 1939).
               11
                 See generally 29 U.S.C. § 160(c); NLRB, GC Memo. No. 21-07, Full Remedies
        in Settlement Agreements (Sep. 15, 2021); NLRB, GC Memo. No. 21-06, Seeking Full
        Remedies (Sep. 8, 2021).
                                                       16
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 17 of 37




        injustice in a decree by consent[.]”)); Pac. R.R. v. Ketchum, 101 U.S. 289, 289–97 (1880).

        And that history can matter in understanding Article III. See Tutun v. United States, 270

        U.S. 568, 576 (1926) (appealing to history to support jurisdiction in naturalization

        proceedings); William Baude, Constitutional Liquidation, 71 Stan. L. Rev. 1, 32–35, 42–

        44 (2019). Taking the history and precedent together suggests that parties may seek a

        consent decree to resolve a dispute without forfeiting jurisdiction. See Loc. No. 93, Int’l

        Ass’n of Firefighters v. City of Cleveland, 478 U.S. 501, 525 (1986) (describing limitations

        on consent decrees); United States v. North Carolina, 180 F.3d 574, 578 (4th Cir. 1999).12

               But the Board’s petition here meaningfully differs from the long-standing practice

        of entering consent decrees. In cases approving a consent decree, the plaintiff files a

        complaint, the defendant answers denying material allegations, and the parties submit a

        proposed consent decree that would become a binding obligation only upon the court’s


               12
                  Swift is often cited as support for finding jurisdiction to enter consent decrees. In
        Swift, the United States brought a petition to enjoin several defendants for violating
        antitrust law. 276 U.S. at 319. Simultaneously, the defendants filed answers and a
        stipulation that proposed a consent decree that “the court might, without finding any fact,
        enter the proposed decree therein set forth.” Id. at 320. Without finding any facts, the
        court entered a consent decree based on the stipulation. Id. at 321. And no party appealed.
        Id. at 321. Nearly five years later, several defendants sought to vacate the decree based on
        the issuing court’s lack of jurisdiction; that motion eventually worked its way to the
        Supreme Court of the United States. Id. at 325–26.
                Among its many rulings, Swift held that whether a case or controversy existed was
        not an issue that could be raised for the first time on collateral review. Id. at 326 (“On a
        motion to vacate, the determination . . . that a case or controversy existed is not open to
        attack.”). But it also rejected an argument that the existence of a case under Article III was
        eliminated when the government proposed the consent decree. As the Court explained,
        that “argument ignores the fact that a suit for an injunction deals primarily, not with past
        violations, but with threatened future ones; and that an injunction may issue to prevent
        future wrong, although no right has yet been violated.” Id.

                                                      17
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 18 of 37




        approval. See North Carolina, 180 F.3d at 578; Swift, 276 U.S. at 320. 13 If the consent

        decree is adopted by the court, it ends an ongoing controversy in federal court between the

        parties. If the court rejects the consent decree, the case continues. But not so here. No

        dispute existed when the Board filed its petition. Constellium did not deny any allegations.

        The controversy between them ended when the Board issued its order. At that point,

        Constellium agreed in writing to “immediately comply with the provisions of the order as

        set forth below.” J.A. 8. And it dutifully did not contest the Board’s petition in federal

        court. It makes no difference to Constellium if we enter judgment or not. Either way, the

        case is over and its obligations under the Board’s order remains. Because the Board’s order

        created Constellium’s obligations, our judgment cannot create “real meaning for the

        parties” by regurgitating the same obligations from the order—the only thing both parties

        ask us to do. See Seila, 140 S. Ct. at 2197 (internal citation marks omitted).

               Finally, the Board contends that none of this should matter because the Supreme

        Court has already sanctioned our jurisdiction to enforce Board consent orders like the one


               13
                  While it may be practically true in the consent-decree context that parties may
        come to court having settled their disputes, “with the proposed judgment in hand,”
        Dissenting Op. 35 (quoting SEC v. Randolph, 736 F.2d 525, 528 (9th Cir. 1984)), those
        parties have not formally resolved their dispute; they came with only a “contingent” decree
        that depends on “court approval,” Randolph, 736 F.2d at 528. And while there may well
        be a case in which the defendant admitted all the allegations independent of the judicially
        approved consent decree, the Dissenting Opinion’s cited cases are not such an example.
        See In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1190 (9th Cir.
        2015) (discussing allegations made by the FTC in its own proceeding to enter an
        administrative consent decree, not in the context of a judicial consent decree); Stinson
        Canning Co. v. United States, 170 F.2d 764, 765 (4th Cir. 1948) (recounting—in the
        unusual context of a bond proceeding regarding cans of allegedly diseased sardines which
        had been forfeited under the Pure Food, Drug, and Cosmetic Act—that the judicially
        approved decree admitted the allegations).
                                                     18
USCA4 Appeal: 20-2140      Doc: 51          Filed: 08/05/2022     Pg: 19 of 37




        here. The Supreme Court has reviewed Board orders over the years, approving many and

        never mentioning this adverseness problem. See, e.g., NLRB v. Pa. Greyhound Lines, 303

        U.S. 261 (1938); NLRB v. Mexia Textile Mills, 339 U.S. 563 (1950). 14 The Court has even

        reviewed a Board consent order just like this one.



               14
                  Some history of Board orders at the Supreme Court helps set the stage. Going on
        a century ago, in Pennsylvania Greyhound Lines, the Supreme Court said that “an order of
        the character made by the Board, lawful when made, does not become moot because it is
        obeyed or because changing circumstances indicate that the need for it may be less than
        when made.” 303 U.S. at 271. There, the Court dealt with a Board order that was gotten
        without consent at the agency level. From there, the Board applied to the Third Circuit,
        with the company opposing it, but by the time the Supreme Court was considering the case,
        the company had come into full compliance with the order. The Court rejected the
        company’s mootness argument.
                A similar pattern emerges in several other Board cases. See, e.g., NLRB v. E.C.
        Atkins & Co., 331 U.S. 398, 402 (1947); NLRB v. Raytheon Co., 398 U.S. 25, 27 (1970)
        (citing Mexia Textile Mills, 339 U.S. at 567–68); NLRB v. Crompton-Highland Mills, 337
        U.S. 217, 225 n.7 (1949). We here in the Fourth Circuit have echoed this holding: “that
        where the possibility of continuing violations exist, usually in the context of employers’
        refusals to bargain in good faith, compliance with an NLRB order will not moot a claim.”
        NLRB v. Greensboro News & Rec., Inc., 843 F.2d 795, 797 n.3 (4th Cir. 1988) (citing
        Mexia Textile Mills, 339 U.S. at 567); but see NLRB v. Fourco Glass Co., 646 F.2d 863,
        864 (4th Cir.1981) (holding that Board orders can sometimes moot out). Beyond any given
        holding, the Board reaches for this run of cases to support the idea that we have jurisdiction
        over Board consent orders like this one.
                Cases like Pennsylvania Greyhound Lines are distinguishable because they did not
        involve a consent order. Constellium’s consent shows that our decree would not have real-
        world consequences because, at least for now, the parties formally agree that Constellium
        does not intend to violate the Board’s order. See Steel Co., 523 U.S. at 109 (describing the
        difference between “the allegation of present or threatened injury upon which initial
        standing must be based,” which is a jurisdictional requirement, and the “presumption of
        future injury when the defendant has voluntarily ceased its illegal activity in response to
        litigation,” which does not deprive the court of jurisdiction (cleaned up)); Renne v. Geary,
        501 U.S. 312, 320 (1991) (“[T]he mootness exception for disputes capable of repetition yet
        evading review . . . will not revive a dispute which became moot before the action
        commenced.”). So far as we can tell, neither this Court nor the Supreme Court has ever
        discussed this adverseness issue, one way or another.

                                                     19
USCA4 Appeal: 20-2140       Doc: 51          Filed: 08/05/2022      Pg: 20 of 37




               In National Labor Relations Board v. Ochoa Fertilizer Corp., 368 U.S. 318, 322

        (1961), the Court considered the appellate court’s power to modify Board orders when

        entering a consent judgment under § 160(e). As here, the parties before the Board entered

        into a stipulated settlement agreement that agreed to the form and content of a Board order

        and “waive[d] all defenses to the entry of the decree.” See id. at 318–19. After the Board

        issued the order as agreed by the parties, it petitioned the First Circuit to enforce the order.

        Id. at 320. Rather than enter the order as submitted, the First Circuit cut several portions

        of the order, and enforced the order as modified. Id. at 321. The Supreme Court reversed

        the First Circuit’s modification of the Board’s order, holding that “[a] decree entered by

        consent ‘is always affirmed, without considering the merits of the cause.’” Id. at 323

        (quoting Nashville, Chattanooga & St. Louis Ry. v. United States, 113 U.S. 261, 266

        (1885)). 15 While the Court’s opinion focuses almost entirely on when a consent order can

        be modified (not whether a Board consent order is reviewable at all), the Court cited Swift

        for the proposition that “[t]here are not here applicable any of the exceptions [to

        nonreviewability], such as a claim of lack of actual consent, or of fraud in the procurement

        of the order, or of lack of federal jurisdiction.” Id. at 323 (emphasis added) (citing Swift,

        276 U.S. at 324). The Board latches on to that passing reference to Swift and jurisdiction.


               15
                  Because Ochoa holds that courts are forbidden from looking at the merits of a
        Board consent order, judicial review of these orders is extremely limited, resembling a
        rubber stamp. See 368 U.S. at 323. This limited review only accentuates the defects of
        our jurisdiction here. Constellium is hamstrung by the consent order, and we too are
        hamstrung by the consent order, permitting that we may only nod in approval at what the
        parties have already bound themselves to and are pursuing in full. Unlike the review of
        proposed consent decrees, our substantively constrained blessing here is a far cry from the
        use of judicial power.
                                                      20
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 21 of 37




               The Board argues that Ochoa’s citation to Swift is a holding that petitions to enforce

        a Board order are sufficiently adverse regardless of the parties’ consent to the judgment or

        whether the Board alleges a breach or threatened breach of the order. But this passing

        citation to Swift should not be read so broadly. “[D]rive-by jurisdictional rulings” are not

        precedential. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91 (1998). Apart from

        arguably addressing adverseness, the Swift Court also resolved seven other jurisdictional

        challenges to the consent decree. 276 U.S. at 324 (“[E]ight reasons are relied on as showing

        that, in whole or in part, it was beyond the jurisdiction of the court.”). 16 Ochoa’s mere

        passing reference to eight possible issues of jurisdiction, without explanation or rationale,

        see 368 U.S. at 323, does not resolve the jurisdictional question before this Court and does

        not change our analysis.

               In sum, the parties agree on every relevant question potentially before this Court.

        That agreement led the parties to resolve this dispute among themselves before ever coming

        to federal court, leaving nothing for this Court to do that would have real consequences in

        the world. And the Board agrees that Constellium has complied with the order and




               16
                   Notably, Ochoa does not cite Swift’s relevant discussion of Article III
        adverseness. See Ochoa, 368 U.S. at 323 (citing Swift, 276 U.S. at 324). In the portion of
        Swift cited by Ochoa, the Swift Court’s discussion of jurisdiction is limited to
        acknowledging that “[d]ecrees entered by consent have been reviewed on appeal [where]
        there was lack of federal jurisdiction because of the citizenship of the parties” and a
        discussion of whether the Supreme Court of the District of Columbia had subject-matter
        jurisdiction under the Sherman Anti-Trust Act. See Swift, 276 U.S. at 324. Swift’s
        pertinent discussion of Article III does not come until the next page, see id. at 325, which
        Ochoa did not cite.
                                                     21
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022     Pg: 22 of 37




        continues to do so. There is nothing meaningful for this Court to do. Because this suit

        lacks adverseness, we lack jurisdiction. 17

                                       *              *             *

               “It is the office of courts of justice to decide the rights of persons and of property,

        when the persons interested cannot adjust them by agreement between themselves.” Lord,

        49 U.S. at 255. The parties here came to such an agreement, resolving their dispute

        themselves.    Because the Board’s petition to this Court seeks to merely reaffirm

        Constellium’s preexisting obligations under the Board consent order, this is not a case or

        controversy subject to the judicial power. We lack jurisdiction, and therefore the petition

        is

                                                                                       DISMISSED.




               17
                  Although we reach this result by applying precedent, recent originalist scholarship
        has challenged the foundation of existing adverseness doctrine (and indeed standing more
        broadly). See generally James E. Pfander, Cases Without Controversies: Uncontested
        Adjudication in Article III Courts (2021). But such broad revisions to the Supreme Court’s
        existing justiciability doctrine are not for this Court to decide. Accepting our place, we do
        our level best to apply the law as it stands, not as it might one day become.
                                                      22
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 23 of 37




        PAMELA HARRIS, Circuit Judge, dissenting:

               Today’s majority forbids, as outside the scope of Article III, a practice that the

        National Labor Relations Board (“NLRB” or “Board”) has used for decades to resolve

        labor disputes. Until now, neither we nor any other court has ever questioned our

        jurisdiction to enforce consent orders like this one. Indeed, year in and out, we – like every

        other court of appeals – routinely enforce orders exactly like this one, in a practice that the

        majority now says has persistently exceeded our powers. 1 Because I cannot agree that the

        Constitution forbids this familiar practice, I respectfully dissent.

               This case began as an unremarkable labor dispute between Constellium and the

        labor union representing employees at its Ravenswood, West Virginia aluminum plant. See

        Maj. Op. at 3–4. The union filed charges with the Board alleging that Constellium had

        denied it information to which it was entitled; the Board issued a complaint against

        Constellium based on those charges; and Constellium responded by filing an answer

        denying the Board’s allegations. See 29 U.S.C. § 160(b).



               1
                 See, e.g., NLRB v. USPS, No. 21-1202 (4th Cir. 2021); see also, e.g., NLRB v.
        Empresas Velazquez, Inc., No. 21-1059 (1st Cir. 2021); NLRB v. ADT, LLC, No. 21-974
        (2d Cir. 2021); NLRB v. United Gov’t Sec. Officers of Am., Loc. 171, No. 20-2795 (3d Cir.
        2020); NLRB v. USPS, No. 22-60039 (5th Cir. 2022); NLRB v. Bridgestone Ams. Tire
        Operations, LLC, No. 20-2010 (6th Cir. 2021); NLRB v. Golden Mile Hotels, LLC, No. 21-
        3262 (7th Cir. 2022); NLRB v. Richfield Hosp., Inc., No. 18-1262 (8th Cir. 2018); NLRB v.
        Noel Canning, No. 17-71893 (9th Cir. 2017); NLRB v. USPS, No. 18-9590 (10th Cir.
        2019); NLRB v. Int’l Longshoremen’s Ass’n, Loc. Union No. 1402, No. 20-10266 (11th
        Cir. 2020). Fortunately, whatever unsettling effect today’s ruling might have going
        forward, it should not disturb the finality of these prior cases. See Swift & Co. v. United
        States, 276 U.S. 311, 326 (1928) (jurisdictional objection to consent decree is “not open on
        a motion to vacate”; “[i]f [a court] erred in deciding that there was a case or controversy,
        the error is one which could have been corrected only” on direct review).
                                                      23
USCA4 Appeal: 20-2140      Doc: 51          Filed: 08/05/2022     Pg: 24 of 37




               Rather than proceed to a full-blown adjudication, however, the parties – consistent

        with the Board and Congress’s longstanding policy favoring “the peaceful, nonlitigious

        resolution of disputes” – reached an agreement they hoped would settle the matter. See

        Indep. Stave Co., 287 N.L.R.B. 740, 741 (1987); id. (discussing Congress’s recognition

        that “settlements constitute the life blood of the administrative process, especially in labor

        relations” (internal quotation marks omitted)). In that agreement, the parties stipulated to

        the relevant facts, Constellium admitted the allegations against it, and the parties agreed

        that “the Board may immediately enter an order” directing Constellium to comply with its

        obligations under federal labor law.       J.A. 12.   Nothing in the agreement required

        Constellium to take any actions unless the Board approved it. But after reviewing the

        matter, the Board did so, ordering Constellium to provide the union with the information it

        had been denied and to post a notice informing employees at the plant of their rights.

               Importantly – though one might not know it from the majority’s opinion – the

        Board’s order, when issued, had no binding legal effect. “Unlike the orders of other

        agencies, the Board’s orders are not self-executing.” NLRB v. Thill, Inc., 980 F.2d 1137,

        1142 (7th Cir. 1992); see Dish Network Corp. v. NLRB, 953 F.3d 370, 375 n.2 (5th Cir.

        2020). For a Board order to take effect, the NLRB must “petition [a] court of appeals of

        the United States . . . for the enforcement of such order.” 29 U.S.C. § 160(e). Until then,

        “[c]ompliance is not obligatory,” In re NLRB, 304 U.S. 486, 495 (1938), and parties “can

        violate [a board order] with impunity until a court of appeals issues an order enforcing it,”

        NLRB v. P*I*E Nationwide, Inc., 894 F.2d 887, 890 (7th Cir. 1990); see id. at 892 (noting

        that the NLRB’s “curious impotence” in this regard originally “was a swap for [the]

                                                     24
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 25 of 37




        procedural informality” of its adjudications, and likely has persisted due to “[d]istrust” of,

        or disagreement with, the Board’s decision-making). So, as the parties had agreed, the

        Board soon applied to us for enforcement of its order, and Constellium consented to our

        doing so.

               That brings us to the majority’s opinion, which dismisses the Board’s application.

        As best as I can tell, the court holds that the parties here have insufficiently “adverse”

        interests because (1) they settled this dispute before the agency and (2) their settlement

        included a promise, fulfilled by Constellium, not to contest enforcement before us. In other

        words, we lack jurisdiction, and therefore purportedly must dismiss the NLRB’s

        enforcement application, because given the parties’ settlement, any judicial action here

        “would have no real consequences” and “no real meaning.” Maj. Op. at 10–13 (internal

        quotation marks omitted).

               This is a novel conclusion. As far as I am aware, no court before ours has

        questioned, let alone rejected, its jurisdiction to hear a case like this one. See, e.g., supra

        note 1. And while I agree that no case has specifically held to the contrary on these exact

        facts, 2 essentially all of the relevant authority points in favor of finding that we have

        jurisdiction to enforce the Board order here.


               2
                  To be sure, and as the majority recognizes, the Supreme Court has considered a
        case in a posture much like this one, where it concluded (in passing) that there was no
        jurisdictional defect with the proceeding and required enforcement of an NLRB order. See
        Maj. Op. at 19–21 (discussing NLRB v. Ochoa Fertilizer Corp., 368 U.S. 318 (1961),
        which required enforcement of a Board consent order even after the employer had
        “waive[d] all defenses to the entry of the decree,” id. at 319 (internal quotation marks
        omitted)). I agree with the majority, largely for the reasons it gives, that Ochoa’s passing
        (Continued)
                                                      25
USCA4 Appeal: 20-2140       Doc: 51          Filed: 08/05/2022      Pg: 26 of 37




               To see why, it might help to begin with the important ways in which this case differs

        from many of the authorities on which the majority relies. The majority concedes that this

        is not a “feigned or collusive” case – no one doubts that Constellium would rather not be

        here at all, and rather views settlement and compliance with the Board’s order as the best

        way to resolve its conflict with the Board. Maj. Op. at 6–7 (citing Chi. & Grand Trunk Ry.

        v. Wellman, 143 U.S. 339, 344–45 (1892); and Lord v. Veazie, 49 U.S. (8 How.) 251, 255

        (1850)). Similarly, the majority seems to accept that there is no real “misuse of judicial

        review,” or improper attempt to commandeer “the federal courts’ power to say what the

        law is,” to worry about here. Id. at 7 n.4 (collecting cases). And though it finds a “motif”

        in some cases declining jurisdiction where one party “has come to control the litigation on

        both sides of the ‘V,’” id. at 7 n.5, those cases, unlike this one, raise obvious concerns about

        friendly suits, see, e.g., Cleveland v. Chamberlain, 66 U.S. (1 Black) 419, 425–26

        (dismissing case where one party bought out the litigating interests of the other side and

        brought suit “for the evident purpose of obtaining a decision injurious to the rights and

        interests of third parties”), and even the majority does not suggest that they actually control

        in this case. So to the extent Article III contains a freestanding adverseness requirement,

        none of the paradigm concerns animating that doctrine carry much weight here. See 13

        Charles Allan Wright & Arthur R. Miller, Federal Practice & Procedure § 3530 (3d ed.


        reference to jurisdiction is not, strictly speaking, binding precedent on the issue before us.
        But the reality that the Court “in fact reviewed an identical order,” Shoop v. Twyford,
        No. 21-511, slip op. at 5 n.1 (U.S. June 21, 2022), and compelled its enforcement – despite
        identifying the lack of jurisdiction as a potential reason not to do so and finding it
        “significant” that the order had been obtained on consent, Ochoa, 368 U.S. at 323 – should
        give us substantial pause here.
                                                      26
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 27 of 37




        Apr. 2022 update) (“Cases involving genuinely adversary interests, but lacking any dispute

        as to facts or remedy, must be sharply distinguished from the decisions rested on the fact

        of common interests and a shared desire to affect nonparties. There may be a very real

        need to secure a judicial decree to establish status or rights, or assist in their enforcement,

        even though there is no present dispute.”).

               More importantly, after the Supreme Court’s decision in United States v. Windsor,

        570 U.S. 744, 756–59 (2013), it appears that Article III does not require adverseness at all.

        Instead, as the majority explains, “the parties can apparently agree about essentially

        everything” without calling our power to hear the case into question. Maj. Op. at 8; see id.

        at 7–11 (discussing Windsor, 570 U.S. at 756–59). Under Windsor, that is, the parties can

        agree on the facts, view the law the same way, and seek exactly the same outcome for

        exactly the same reasons – but whatever prudential concerns we may have in that scenario,

        Article III has nothing to say about our power to decide the case. See 570 U.S. at 759–60

        (fact that parties agreed on case’s outcome, and resulting risk of a “friendly, non-adversary,

        proceeding” rather than a “real, earnest and vital controversy,” went only to prudential, not

        jurisdictional, considerations (internal quotation marks omitted)).

               As a result of all this, the majority falls back on a different Article III theory. In

        light of the above, it acknowledges, it is now clear that the Constitution “d[oes] not require

        adverse arguments.” Maj. Op. at 9. But still, it pivots, we cannot exercise jurisdiction

        unless there are “adverse interests” at stake. Id. And this case lacks this distinct variety of

        adverseness, the majority reasons, because nothing we can do would change the result the

        parties have already agreed upon: The Board has already issued its order, Constellium

                                                      27
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 28 of 37




        intends to abide by it, and with or without our imprimatur, nothing will change on the

        ground in the real world. See id. at 10–13.

               The problem with this reframing, however, is that it has little to do with adverseness.

        As suggested by the majority’s shift from discussing “the push and pull” of adverse

        contestation, id. at 7, to demanding “real-world consequences,” a “tangible effect,” and

        “real meaning for the parties,” id. at 10–11 (internal quotation marks omitted), we have

        strayed quite a ways from any freestanding adverseness doctrine. Now, we seem instead

        to be dealing with a much more familiar Article III requirement: that a party needs a

        concrete interest in the outcome of a case to invoke federal jurisdiction. This idea is

        sometimes expressed as a component of our mootness case law. See, e.g., Eden, LLC v.

        Justice, 36 F.4th 166, 169 (4th Cir. 2022) (case moot where “the parties lack a legally

        cognizable interest in the outcome” (internal quotation marks omitted)). Other times, it

        relates to a party’s standing. See, e.g., Windsor, 570 U.S. at 757–58. But in all cases, the

        core question is this: Consistent with Article III’s demand for “cases” or “controversies,”

        will a judicial decision matter for real people in the real world? Cf. Allen v. Wright, 468

        U.S. 737, 750 (1984) (discussing commonalities running across “[a]ll of the doctrines that

        cluster about Article III” (internal quotation marks omitted)). 3


               3
                   The majority resists this conclusion, trying to salvage from Windsor some
        remnants of a “constitutional floor” for adverseness distinct from the more general
        requirements of a concrete interest. Maj. Op. at 9. But the Court has already held that this
        effort is simply “foreclosed by” Windsor. See Seila L. LLC v. Consumer Fin. Prot. Bureau,
        140 S. Ct. 2183, 2196 (2020). As long as a decision would have “real-world
        consequences,” the parties’ agreement will not defeat federal jurisdiction. Id. Indeed,
        Justice Scalia’s dissenting opinion in Windsor would seem to confirm this reading of the
        (Continued)
                                                      28
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 29 of 37




               And once we have identified the right question – whether the NLRB has a sufficient

        interest in the enforcement of its order to support our jurisdiction – the answer becomes

        quite clear: It does. That follows first from the long line of cases holding that compliance

        with a Board order does not deprive the Board of an interest in enforcing that order. By

        1950, it was “plain from the cases that the employer’s compliance with an order of the

        Board does not render the cause moot, depriving the Board of its opportunity to secure

        enforcement from an appropriate court.” NLRB v. Mexia Textile Mills, Inc., 339 U.S. 563,

        567 & n.4 (1950) (collecting cases). That was because “[a] Board order imposes a

        continuing obligation” and, even without an ongoing dispute, “the Board is entitled to have

        the resumption of the unfair practice barred by an enforcement decree.” Id. at 567; see

        NLRB v. Raytheon Co., 398 U.S. 25, 27 (1970) (Board’s unique role in enforcing federal

        labor law prevented enforcement action from becoming moot).

               True, in Mexia, the employer had originally contested the matter before the Board,

        and complied only after the Board had ruled against it. See Maj. Op. at 9, 19 n.10. But I

        do not see how that could matter to our assessment of whether the Board has an interest

        here, now that we are at the enforcement stage of the case. Both here and in Mexia, by the

        time the NLRB had sought enforcement, it had issued its order and the employer had

        complied with it. In either case, it could equally be said that the facts on the ground would

        remain unchanged by the judicial enforcement of that order. Yet in Mexia and the cases on


        case. See Windsor, 570 U.S. at 784–85 (Scalia, J., dissenting) (criticizing the Court for
        converting what he viewed to be the “separate Article III requirement of adverseness
        between the parties” to “an element (which it then pronounces a ‘prudential’ element) of
        standing,” and relying on many of the same cases that the majority cites here).
                                                     29
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022     Pg: 30 of 37




        which it relied, the Board remained “entitled to have the resumption of the unfair practice

        barred by an enforcement decree.” 339 U.S. at 567. I cannot see why we must reach a

        different result here.

               It is true, of course, that these precedents address mootness, and not the specific

        “adverseness problem” the court has posed to itself. Maj. Op. at 18–19 & n.10. 4 But for

        reasons I have already explained, once we clarify that we are talking about adverse

        “interests” instead of adverse “arguments,” this becomes a distinction without a difference.

        The Board has an interest in the outcome of this case because it has an interest in preventing

        further violations of federal labor law, like the ones Constellium has admitted to in this

        case. See Raytheon, 398 U.S. at 27–28. That interest gives the Board standing to bring

        enforcement actions even once all parties have already complied with its orders; it prevents

        those actions from becoming moot even if compliance begins after it seeks enforcement;

        and, all told, it gives rise to a sufficiently concrete “case” or “controversy” throughout the

        process.




               4
                 The majority suggests an additional distinction: The parties in this case “formally
        agree that Constellium does not intend to violate the Board’s order,” whereas in these other
        cases the employer simply complied with the Board’s order without any contractual
        obligations. Maj. Op. at 19 n.14. But whatever the legal significance of Constellium’s
        agreement, it does not change the fact that the Board remains “entitled to have the
        resumption of the unfair practice barred by an enforcement decree,” which will have legal
        consequences for the parties to this case beyond those provided by contract. See Mexia,
        339 U.S. at 567 (reasoning that Board’s entitlement to enforcement prevents cases from
        becoming moot because it “adds to existing sanctions that of punishment for contempt”
        (emphasis added) (internal quotation marks omitted)).

                                                     30
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 31 of 37




               The majority also seems to rely on a distinction between standing and mootness,

        noting that, while the need to deter future misconduct may save a case, once brought, from

        becoming moot, it cannot create the injury necessary to support standing at the outset. See

        Maj. Op. at 12, 19 n.14 (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109

        (1998)). This may be true in general civil litigation. But in the context of the Board’s

        enforcement of federal labor law, the Supreme Court has already told us that the Board’s

        interests transcend remedying “particular” incidents of misconduct because its role is more

        broadly “to protect employees in the exercise of their organizational rights.” Raytheon,

        398 U.S. at 27. Indeed, the lead case that Mexia relied on, see 339 U.S. at 567–68, rejected

        a claim that the court lacked jurisdiction to enforce a Board order due to a settlement that

        had occurred before the Board had issued that order, see NLRB v. Gen. Motors Corp., 179

        F.2d 221, 222 (2d Cir. 1950) (per curiam) (“[I]t is well settled in Labor Board cases that

        the Board need not dismiss the proceeding and that the courts need not refuse to enforce

        the Board’s order, because, pendente lite, the original dispute has been settled.” (footnote

        omitted)). None of these cases purported to turn on whether the employer had complied

        with the Board’s order before or after the NLRB had sought enforcement in the court of

        appeals.

               All this is reinforced by the details of the statutory scheme here. In concluding that

        this proceeding can have no “real-world consequences,” Maj. Op. at 13, the majority

        repeatedly asserts that Constellium is already “bound” by the Board’s order, and that its

        “obligations under the Board’s order” will “remain[]” unchanged no matter what we do,

        id. at 13, 15–16. But that is not so. As explained above, the NLRB is distinct among

                                                     31
USCA4 Appeal: 20-2140      Doc: 51          Filed: 08/05/2022     Pg: 32 of 37




        federal agencies in that its final orders lack any effect unless they are judicially enforced.

        See In re NLRB, 304 U.S. at 495; Dish Network Corp., 953 F.3d at 375 n.2; Thill, Inc., 980

        F.2d at 1142. Far from “bound” by the Board’s order, Constellium “can violate it with

        impunity until” we enforce it, at which point “violations [will] expose [Constellium] to

        proceedings for contempt.” P*I*E Nationwide, Inc., 894 F.2d at 890. 5

               As a result, the adversary process that begins before the Board essentially stays alive

        up through the enforcement of a Board order. In the analogous context of arbitral

        confirmation, the Third Circuit has held similarly. See Teamsters Loc. 177 v. UPS, 966

        F.3d 245, 248 (2020). There, the party that lost in arbitration sought to dismiss the winner’s


               5
                  The majority responds that Board orders are not “meaningless” before they are
        enforced, distinguishing “binding obligation[s]” from “judicial remed[ies]” and noting that
        even without the latter, these orders could impose some legal obligation that is binding in
        the abstract. Maj. Op. at 14–16. The first problem with this argument is that the Supreme
        Court has told us the exact opposite: Until enforcement of a Board order, “[c]ompliance
        is not obligatory.” In re NLRB, 304 U.S. at 495. Whatever conceptual distinctions might
        exist between a legal obligation and remedies for violations of that obligation, see Maj. Op.
        at 15 (citing H.L.A. Hart, The Concept of Law 18–25, 34 (2d ed. 1994)), we know that,
        until enforcement, the Board cannot count on either. In any event, my point is not that the
        Board’s orders, pre-enforcement, are “meaningless”; it is simply that, whatever their exact
        status at that time, our enforcement of them is not meaningless because doing so “imposes
        a continuing obligation” that does not otherwise exist and “adds to existing sanctions that
        of punishment for contempt.” Mexia, 339 U.S. at 567.

                The majority also relies on “[o]ur practice of reviewing petitions under § 160(f) by
        persons aggrieved by finalized Board orders,” reasoning that our failure to note any
        jurisdictional defects in cases like the ones it cites shows that employers challenging Board
        orders “must have an ‘injury in fact,’” which implies that the Board’s orders must in turn
        impose some legal obligation. Maj. Op. at 16. It is unclear to me why this “practice”
        deserves weight in this analysis, but not our (and every other circuit’s) long-established
        practice of enforcing consent orders just like this one. See supra note 1; see also Ochoa,
        368 U.S. at 319–23. But either way, as I have said, the fact that a Board order has some
        legal significance does not mean that our enforcement of it cannot also have real meaning
        for the parties.
                                                     32
USCA4 Appeal: 20-2140       Doc: 51          Filed: 08/05/2022     Pg: 33 of 37




        bid for confirmation of the arbitral award, arguing that because it (the arbitral loser) had

        not violated the award and did not challenge its validity, the winner lacked a concrete

        interest in its confirmation and therefore lacked standing. Id. at 251. Relying on the

        structure of the Federal Arbitration Act (“FAA”) and the fact that Congress had left arbitral

        awards unenforceable until confirmed by a court, the circuit rejected this argument. “[I]t

        is confirmation under § 9 [of the FAA] that converts the award into a judgment of the court

        and completes the arbitration process under the FAA framework.” Id. at 251–52. As a

        result, “the dispute the parties went to arbitration to resolve is ‘live’ until the arbitration

        award is confirmed and the parties have an enforceable judgment in hand.” Id. at 252.

               So too here: Enforcing the Board’s order would have the real-world effect of

        consummating the administrative process that Congress has carefully set up, entitling the

        Board and complaining union to compel Constellium’s compliance upon pain of contempt.

        Absent our enforcement, Constellium would be free to violate the order at its discretion

        without facing any consequences. Given the NLRB’s distinct role in enforcing our nation’s

        labor law – and its historical commitment to doing so through the “peaceful, nonlitigious

        resolution of disputes,” Indep. Stave Co., 287 N.L.R.B. at 741 – I would hold that this is a

        sufficient interest to support our jurisdiction here. 6




               6
                The majority argues that the entry of judgment alone can never be enough of a
        real-world consequence to support jurisdiction under Windsor. See Maj. Op. at 14. Again,
        that may be the case in the mine run of civil cases. But in the labor context, we already
        know that the Board’s distinct role and interests in the enforcement of the nation’s labor
        law lead to a different result. See, e.g., Mexia, 339 U.S. at 567.
                                                       33
USCA4 Appeal: 20-2140      Doc: 51         Filed: 08/05/2022      Pg: 34 of 37




               Finally, as the majority acknowledges, the long line of cases approving the entry of

        consent decrees outside the labor context also supports our jurisdiction in this case.

        Generally, a settlement ends a case, precluding further jurisdiction over the matter. See,

        e.g., Pressley Ridge Schs. v. Shimer, 134 F.3d 1218, 1220 (4th Cir. 1998). But even after

        settlement, the majority accepts, “there is a long history . . . of courts blessing consent

        decrees,” to which we ought to defer. Maj. Op. at 16; see, e.g., Pope v. United States, 323

        U.S. 1, 12 (1944) (“It is a judicial function and an exercise of the judicial power to render

        judgment on consent. A judgment upon consent is a judicial act.” (internal quotation marks

        omitted)); Swift & Co. v. United States, 276 U.S. 311, 323–24 (1928).

               The majority does not offer any serious way to distinguish these cases. It claims

        that a defendant seeking a consent decree usually “answers denying material allegations,”

        contrasting that with Constellium’s admissions here. Maj. Op. at 17. But that is not always

        the case, see, e.g., In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1190

        (9th Cir. 2015) (defendant “neither admitted nor denied the FTC’s allegations”); Stinson

        Canning Co. v. United States, 170 F.2d 764, 765 (4th Cir. 1948) (noting entry of consent

        decrees “reciting the claimant’s admission of the allegations . . . and its consent to

        judgments”); cf. In re Metro. Ry. Receivership, 208 U.S. 90, 108 (1908) (“We do not doubt

        the jurisdiction of the Circuit Court, although the facts were admitted, and the defendant

        joined with the complainants in a request that receivers should be appointed.”), and the

        majority tells us nothing about how its decision squares with these authorities. The

        majority also suggests that consent decrees are different because they “become a binding

        obligation only upon the court’s approval.” Maj. Op. at 17–18 & n.13. But that is just so

                                                     34
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 35 of 37




        here: As I have explained, because the Board’s order is not self-executing, it, too, can only

        become binding upon our approval. See, e.g., In re NLRB, 304 U.S. at 495. Finally, the

        majority seems to believe that courts can only enter consent decrees if the parties resolve

        their dispute after coming to court, emphasizing the timing of the settlement here. See Maj.

        Op. at 12, 18. But it is common practice for parties seeking consent decrees to “arrive[] in

        court” having already settled, “with the proposed judgment in hand”; and the majority cites

        no cases disapproving of that practice. E.g., SEC v. Randolph, 736 F.2d 525, 528 (9th Cir.

        1984) (rejecting that the court lacked jurisdiction to enter consent decree just because the

        parties “could rely on their [prior] settlement agreement”).

                                               *       *      *
               In sum: We all agree that Article III does not require parties before us to press

        adverse arguments. The Supreme Court has told us that the NLRB has a sufficient interest

        in giving bite to its otherwise toothless orders to secure their enforcement even after any

        active dispute about them has ended. And courts have long enforced consent decrees in

        circumstances much like this one, in a historical practice the majority accepts is entitled to

        substantial weight in our analysis. For these reasons, I would conclude that we have

        jurisdiction and grant the Board’s request to enforce its order. 7




               7
                To be sure, I recognize and readily accept that, even where we have jurisdiction to
        enforce a Board order, there may be prudential reasons not to do so in specific cases in
        which such enforcement would be gratuitous, harmful, or otherwise unwise. See, e.g.,
        NLRB v. Reeves Bros., 851 F.2d 356, 1988 WL 70402, at *1 (4th Cir. July 8, 1988)
        (unpublished table decision); NLRB v. Fourco Glass Co., 646 F.2d 863, 864–65 (4th Cir.
        1981). Nothing here, however, appears to counsel such hesitation.
                                                      35
USCA4 Appeal: 20-2140       Doc: 51         Filed: 08/05/2022      Pg: 36 of 37




               Perhaps today’s decision, standing alone, will cause little trouble for the NLRB,

        grounded as it is in the distinct facts before us. On my read, the court’s holding (though it

        does not clearly set out what factors it considers dispositive) is limited to cases in which

        (1) the parties settle before the Board issues an order; (2) that settlement includes a promise

        not to contest enforcement of the resulting order; (3) the parties abide by that promise;

        (4) the parties do not otherwise violate the order and have no dispute about its terms; and

        (5) the agreement does not depend on our enforcement of the order. 8

               As a result, going forward the Board may well be able to amend the terms of its

        settlements to avoid these pitfalls – for example, by no longer having employers

        preemptively waive their defenses to enforcement, or by making the agreement conditional

        not only on Board approval, but also on judicial enforcement. 9 Even so, I worry that, in

        the majority’s zeal to manufacture a jurisdictional problem here, it cannot avoid creating



               8
                 The majority also suggests an additional limitation on its holding, relying at least
        in part on our “extremely limited” review of Board consent orders. Maj. Op. at 20 n.15. I
        welcome any and all guardrails on the reach of today’s ruling. Even so, this is a curious
        point to make given that the limited review the majority decries comes straight from the
        Supreme Court’s decision in Ochoa – which, remember, considered the enforcement of a
        consent order just like this one and, finding no jurisdictional defects, compelled
        enforcement. See 368 U.S. at 323. To me, this seems to support our jurisdiction to enforce
        the order before us, notwithstanding the limits on our power of review. See supra note 2.
               9
                  If not, the majority’s opinion may lead to absurd results. Since the Board would
        be unable to secure enforcement in settled cases, parties with no real dispute over the facts
        or law, who therefore wish to reliably resolve their conflict with the Board without costly
        litigation, might be forced to march through the motions of hollow “adverse” proceedings
        just to secure a final, durable resolution. Perversely, this would likely waste Board, worker,
        and employer resources mostly in cases where liability is most obvious, or where the cost
        of full-blown adversary proceedings most heavily outweighs the value of the matter to the
        parties involved.
                                                      36
USCA4 Appeal: 20-2140       Doc: 51        Filed: 08/05/2022      Pg: 37 of 37




        costly doubt about the permissibility of a whole swath of long-accepted judicial practices,

        which parties often rely on to resolve disputes, minimize risk, and organize their relations.

        See, e.g., James E. Pfander & Daniel D. Birk, Article III Judicial Power, the Adverse-Party

        Requirement, and Non-Contentious Jurisdiction, 124 Yale L.J. 1346, 1359–91 (2015)

        (cataloging scores of non-adverse proceedings over which courts have long maintained

        jurisdiction). The majority does not tell us exactly how far its holding goes, or what other

        seemingly well-established types of cases might now be in jeopardy. Rather than inviting

        this wave of uncertainty, I would defer to the precedent and history summarized above, hold

        that we have jurisdiction, and enforce the Board’s order accordingly. For all these reasons,

        I respectfully dissent.




                                                     37